In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00292-CV

EARL STEWART, RAYFORD ROCHON,             §    On Appeal from the 236th District Court
CEDRIC DORSEY SR., ADRIAN DORSEY,
D/B/A TCU PEE WEE YOUTH                   §
FOOTBALL ASSOCIATION, D/B/A TCU
SPORTS ASSOCIATION, D/B/A TCU             §    of Tarrant County (236-304998-18)
PEE WEE FOOTBALL ASSOCIATION,
AND NORTH TEXAS PEE WEE YOUTH
LEAGUE, Appellants                        §

V.                                        §    July 30, 2020

CHARLES DOUGLAS, ON BEHALF OF             §    Opinion by Justice Gabriel
TCU PEE WEE YOUTH ASSOCIATION,
INC., Appellee

                                   JUDGMENT

       This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

jurisdiction.

                                     SECOND DISTRICT COURT OF APPEALS


                                     By /s/ Lee Gabriel
                                        Justice Lee Gabriel